Citation Nr: 0929492	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  06-14 059A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a kidney condition, 
also claimed as secondary to service-connected diabetes 
mellitus, type II.

2.  Entitlement to service connection for peripheral vascular 
disease of the bilateral lower extremities, also claimed as 
secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1969 to October 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  


FINDINGS OF FACT

1.  The Veteran does not have diabetic nephropathy, but 
rather currently has diagnoses of other chronic kidney 
conditions, to include focal glomerulosclerosis, chronic 
renal insufficiency, proteinuria and nephrosclerosis; there 
is no competent evidence that shows a causal link between his 
conditions and his service-connected diabetes mellitus, type 
II, or any other incident of service. 

2.  The Veteran currently has peripheral vascular disease, 
but there is no competent evidence that shows a causal link 
between his conditions and his service-connected diabetes 
mellitus, type II or any other incident of service.  


CONCLUSIONS OF LAW

1.  The Veteran's kidney disease is not due to or the result 
of his service-connected diabetes mellitus, type II or any 
other incident of service, nor may it be presumed to have 
been incurred therein, and, therefore, service connection is 
not warranted.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 
and 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2008).

2.  The Veteran's peripheral vascular disease is not due to 
or the result of his service-connected diabetes mellitus, 
type II or any other incident of service, nor may it be 
presumed to have been incurred therein, and, therefore, 
service connection is not warranted.  38 U.S.C.A. §§ 1110, 
1111, 1112, 1113, 1131, and 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by a letter 
sent to the Veteran in November 2004.  That letter advised 
the Veteran of the information necessary to substantiate his 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence. See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b).  The letter was sent prior to the initial 
adjudication of the Veteran's claims.  See 38 U.S.C.A. § 
5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Board notes the Veteran initiated his claims at the same 
time as his claim for entitlement to service connection for 
diabetes mellitus.  Accordingly, the November 2004 letter did 
not indicate the evidence necessary to substantiate claims of 
service connection premised on the theory that they are 
"secondary" to a service-connected disability according to 
38 C.F.R. § 3.310.  The Veteran was awarded service-
connection for diabetes mellitus, type II, in an October 2005 
rating decision.  Thereafter, the Veteran was informed of the 
provisions under 38 C.F.R. § 3.310 to substantiate a claim of 
service connection on a "secondary" basis within the 
February 2007 Supplemental Statement of the Case (SSOC), and 
then the claim was readjudicated in an April 2007 SSOC.  The 
Board further notes, the Veteran during the pendency of this 
appeal applied for an addition service-connection claim on a 
secondary basis and the Veteran was provided a VCAA letter in 
June 2006, to include information on the evidence needed to 
substantiate secondary claims.  

For these reasons, the Board concludes that although the 
notice provided to the Veteran in 2004 did not include the 
secondary service-connection claim language, the omission 
constitutes harmless error.  The Veteran was given such 
notice within the February 2006 SSOC and, although the notice 
was not given prior to the first adjudication of the claims, 
after the notice was provided, the claim was readjudicated 
and an additional SSOC was provided to the Veteran in April 
2007.  Not only has he been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims, and has in fact provided additional 
arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Board notes the Veteran submitted a statement 
of award of Social Security Administration (SSA) disability 
benefits in February 2004.  The RO attempted to obtain any 
and all medical records relied upon by the SSA in rendering 
the award, but the SSA indicated the Veteran's file was 
destroyed.  The February 2004 award statement, however, 
identifies the medical reports considered in deciding the 
claim.  The medical records itemized, as identified, appear 
to already be associated with the claims folder.  The Veteran 
has at no time referenced outstanding records that he wanted 
VA to obtain or that he felt were relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran was afforded medical examinations in 2005 to 
obtain opinions as to whether his kidney diseases or 
peripheral vascular disease can be attributed to his service-
connected diabetes mellitus, type II.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); Duenas v. Principi, 18 
Vet. App. 512, 517 (2004).  Further examination or opinion is 
not needed because, at a minimum, there is no persuasive and 
competent evidence that the claimed conditions may be 
associated with the Veteran's service-connected diabetes 
mellitus, type II, or his military service.  This is 
discussed in more detail below.  

Thus, the Board finds that VA has satisfied the duty to 
assist the Veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims.  

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for cardiovascular-renal disease may be 
established based on a legal "presumption" by showing that 
either manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service. 38 
C.F.R. §§ 3.307, 3.309(a).  Here, no legal presumption is 
applicable because the earliest evidence of the Veteran's 
peripheral vascular disease and renal disease is over three 
decades after service.

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The Board finds noteworthy that the Veteran's DD-214 
indicates he was awarded, among other things, the combat 
infantry badge (CIB) for his service as a light weapons 
infantryman in Vietnam.  In Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996), the United States Court of Appeals for the 
Federal Circuit held that under 38 U.S.C.A. § 1154(b), a 
combat veteran's assertions of an event during combat are to 
be presumed if consistent with the time, place and 
circumstances of such service. However, 38 U.S.C.A. § 1154(b) 
can be used only to provide a factual basis upon which a 
determination could be made that a particular disease or 
injury was incurred or aggravated in service, not to link the 
claimed disorder etiologically to a current disorder. See 
Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996). Section 
1154(b) does not establish service connection for a combat 
veteran; it aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service. 

In this case, the Veteran is not alleging his conditions are 
the result of his combat service.  Indeed, the Veteran's 
service treatment records are silent as to any complaints, 
treatment or diagnoses regarding his lower extremities or his 
kidney. The Veteran's October 1970 separation examination, 
moreover, does not note any abnormality.

Rather, the Veteran alleges his peripheral vascular disease 
of the lower extremities and kidney disease are by-products 
of his service-connected diabetes mellitus, type II.

Any disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. See 38 C.F.R. § 3.310. Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service-connected disability.  38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439 (1995).  

The Veteran was service-connected for type II diabetes 
mellitus in an October 2005 rating decision.  His private 
treatment records indicate a diagnosis of type II diabetes as 
of September 2004. 

The Veteran sought treatment from numerous private doctors 
from 2003 to 2006, to include nephrologists, 
endocrinologists, cardiologists and podiatrists in regard to 
various complaints of extremity numbness, frequent urination, 
excessive thirst and fatigue.   

The Veteran was treated privately for significant heart-
related diseases, to include cardiomyopathy and Graves 
Disease.  The Veteran then developed chronic renal 
insufficiency and complained of numb feet in 2003.  
Specifically, the Veteran was diagnosed with proteinuria and 
chronic renal insufficiency following complaints of frequent 
urination and excessive thirst.  A private note dated 
February 2004 also diagnosed the Veteran with nephrosclerosis 
felt to be secondary to the Veteran's hypertension and 
obesity.  

In regard to the Veteran's complaints of numb feet, the 
Veteran was ultimately diagnosed with peripheral neuropathy 
of the bilateral extremities and peripheral vascular disease 
of the right lower extremity after complaints of numbness and 
difficulty walking began in 2003.  The private records did 
not specifically indicate a likely etiology with regard to 
his diagnosis of peripheral vascular disease, but one April 
2004 private treatment record indicates the Veteran's 
localized peripheral vascular disease of the right lower 
extremity is complicated due to his heart disease, 
specifically diminished left ventricular ejection fraction.  

Within the private treatment records, diabetes was not 
suspected until late August 2004 when the Veteran's blood 
sugar was somewhat elevated.  Diabetes mellitus, type II, was 
not officially diagnosed until September 2004, several months 
after the Veteran's kidney and extremity symptomatology 
began.  

The Veteran was afforded VA examinations in January 2005 and 
December 2005 to ascertain whether the Veteran's conditions 
were causally related to his diabetes.  In January 2005, the 
examiner diagnosed the Veteran with "mild proteinuria, 
probably due to nephrosclerosis," noting the February 2004 
private record indicating a diagnosis of nephrosclerosis due 
to the Veteran's hypertension and obesity.

More recently, the Veteran was afforded a VA examination in 
December 2005 where the examiner diagnosed the Veteran with 
peripheral vascular disease in the right lower extremity and 
focal glomerulosclerosis of the kidneys.  With regard to the 
peripheral vascular disease, the examiner found it less 
likely as not that his condition was caused by or aggravated 
by his diabetes because the actual diagnosis of peripheral 
vascular disease preceded the diagnosis of diabetes by over 
one year.

Similarly, the December 2005 examiner found it less likely as 
not that the Veteran's kidney disease was caused by or 
aggravated by his diabetes because it preceded the diagnosis 
of diabetes.  The examiner also noted that focal 
glomerulosclerosis of the kidneys is "an idiopathic 
disease," meaning the cause is usually unknown versus 
"diabetic nephropathy," which is "a separate condition 
that is typically of onset after diabetes has been present 
for some years and is poorly controlled."  The examiner did 
not diagnose the Veteran with diabetic nephropathy at that 
time.   

The Board finds the VA examiners' opinions compelling because 
they are based on a thorough examination and a complete 
review of the claims folder, including the private treatment 
records.  Also compelling, as will be explained below, 
private records and opinions are not in disagreement with the 
VA examiners' conclusions.

In support of his claim, the Veteran submitted three 
statements from his various private doctors.  Dr. Adkins, the 
Veteran's endocrinologist, indicated in a July 2006 statement 
that although the Veteran was not actually diagnosed with 
diabetes until September 2004, given his lengthy treatment 
and symptoms, he likely had the condition since 2003.  

Dr. Namboodiri, the Veteran's private nephrologist, in a June 
2006 statement similarly opined the Veteran likely had 
diabetes prior to the 2004 diagnosis.  Dr. Namboodiri treated 
the Veteran for chronic kidney disease, but never diagnosed 
the Veteran with diabetic nephropathy.  Rather, Dr. 
Namboodiri merely indicated, "Diabetic nephropathy cannot be 
ruled out completely in this patient."  If his diabetes 
started "several years prior to 1994...it is possible that 
diabetic nephropathy is contributing to his kidney disease."

The Board finds noteworthy that subsequent VA outpatient 
treatment records, as recent as July 2007 still indicate no 
diabetic nephropathy.

In regard to the Veteran's kidney disease, the Board does not 
find the medical evidence supports service connection.  The 
medical evidence unequivocally indicates the Veteran does not 
currently have diabetic nephropathy.  It is also undeniably 
evident the Veteran was diagnosed with diabetes mellitus, 
type II, over one year after his renal insufficiency started.  
While private opinions indicate the Veteran may have had 
diabetes prior to the actual diagnosis, Dr. Namboodiri 
indicates the Veteran's diabetes would have had to start 
years prior to 1994 and be poorly controlled for diabetic 
nephropathy to be a possibility.  The Veteran's diagnosis was 
a decade later and there is no indication in the record the 
Veteran suffered from diabetic symptomatology prior to 2003, 
much less years prior to 1994.  

Many of the Veteran's current kidney-related diagnoses, 
moreover, have been linked to other non-service related 
causes, to include hypertension and obesity.  A February 2004 
private treatment record and the January 2005 VA examiner 
both indicate a likely connection between the Veteran's 
proteinuria and nephrosclerosis with hypertension and 
obesity.  The December 2005 VA examiner also diagnosed the 
Veteran with focal glomerulosclerosis of the kidneys 
indicating it was an "idiopathic disease" with no known 
cause.  Again, the December 2005 examiner specifically opined 
that a causal relationship between the Veteran's kidney 
disease and diabetes was unlikely.  

No private opinion in the record actually disagrees with the 
VA examiner's conclusion.  Although Dr. Namboodiri, in a June 
2006 statement, indicated a small possibility of diabetic 
neuropathy contributing to the Veteran's kidney disease, the 
Veteran did not actually have such a diagnosis and has not, 
since that time, received such a diagnosis.  There is also no 
evidence the Veteran's diabetes began several years prior to 
1994 or is poorly controlled.  Indeed, the Veteran's diabetes 
was diagnosed in September 2004, a decade after the time Dr. 
Namboodiri indicates his diabetes would have had to begin in 
order for diabetic neuropathy to have already developed.

In regard to the Veteran's peripheral vascular disease claim, 
the Board also concludes the preponderance of the evidence 
does not warrant service connection.

In support of this claim in particular, the Veteran submitted 
a May 2006 statement from his private podiatrist Dr. Mack who 
indicated as follows:

It is my understanding that there is record of his 
foot complications in the military and because of 
the progression of his current condition allows 
him to be service connected for foot problems. 

As indicated above, however, there is no indication in the 
service treatment records that the Veteran had any foot-
related complaints, treatment or diagnoses and the Veteran 
has never alleged in-service incurrence.  Rather, the Veteran 
alleges his peripheral vascular disease is secondary to his 
diabetes, and Dr. Mack does not address such a relationship 
in his opinion.  Dr. Mack, moreover, clearly did not have an 
accurate picture of the Veteran's medical history in 
rendering his opinion and therefore, his opinion is not 
probative.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 
(1993).

In contrast, the Veteran's lengthy private medical records 
never indicate a relationship between the Veteran's 
peripheral vascular disease and his diabetes or military 
service.  Indeed, an April 2004 private treatment note 
suggests the Veteran's peripheral vascular disease is 
complicated due to the Veteran's non-service-related heart 
diseases, to include diminished left ventricular ejection 
fraction.  

As indicated above, the December 2005 VA examiner opined that 
a causal relationship between the Veteran's peripheral 
vascular disease and diabetes is unlikely because the 
Veteran's symptomatology and ultimate diagnosis of peripheral 
vascular disease preceded the Veteran's diagnosed diabetes by 
over one year.  As indicated above, the Board finds this 
opinion compelling and unrefuted by any other medical 
opinion, to include Dr. Mack.  No medical professional has 
ever linked the Veteran's peripheral vascular disease to his 
diabetes.  

To the extent the Veteran himself is asserting such a nexus, 
he is not competent to diagnose any medical disorder or 
render an opinion as to the cause or etiology of any current 
disorder because he does not have the requisite medical 
knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 
74 (1997) (stating that competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence).  While the 
Board acknowledges that the Veteran is competent to give 
evidence about what he experienced, for example, he is 
competent to discuss his current pain and other experienced 
symptoms, he is not competent to render a medical opinion.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  As 
explained in more detail above, the Board finds the most 
probative evidence in this case cuts against the Veteran's 
contentions.  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claims, and the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for a kidney condition, 
also claimed as secondary to service-connected diabetes 
mellitus, type II, is denied.

Entitlement to service connection for peripheral vascular 
disease of the bilateral lower extremities, also claimed as 
secondary to service-connected diabetes mellitus, type II, is 
denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


